Citation Nr: 0912799	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-41 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating, on a schedular 
or extraschedular basis, for the service-connected right knee 
muscle injury, post operative, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1987 to April 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes that the case is now 
under the jurisdiction of the Lincoln, Nebraska RO.  

The record reflects that the Veteran requested a hearing in 
conjunction with his appeal.  However, a June 2007 letter 
from the Veteran's representative noted that the Veteran 
wished to withdraw his request for a hearing.  Therefore, a 
hearing is not necessary.

The record also shows that evidence has been submitted 
directly to the Board, accompanied by a waiver of having this 
evidence initially considered by the agency of original 
jurisdiction in accord with 38 C.F.R. § 20.1304.

The Board observes that the Veteran submitted a letter in 
February 2009.  In the letter, the Veteran explained that he 
had an appointment with his neurologist due to a tingling 
sensation in his knee and requested additional time to submit 
information.  However, the Board notes that the February 2009 
form submitted with the letter shows that the Veteran 
indicated that he had no other evidence to submit.  Even so, 
more than thirty days have passed since the submission of the 
Veteran's letter and no additional evidence has been received 
at the Board.  In addition, the Veteran's representative 
noted that no additional evidence had been submitted and did 
not request additional time to submit information.  Lastly, 
the Board must note that the Veteran sought treatment from a 
neurologist for a tingling sensation, which is not a symptom 
considered when evaluating the severity of the Veteran's 
service-connected right knee muscle injury, post operative.  
See 38 C.F.R. § 4.71a.  As such, the Veteran is not 
prejudiced by the Board's proceeding with appellate review.

In August 2008, the Board remanded the Veteran's claim for 
additional development.  As a preliminary matter, the Board 
finds that the remand directives have been substantially 
completed with respect to the claim for an increased 
schedular evaluation, and, thus, a new remand is not required 
to comply with the holding of Stegall v. West, 11 Vet. App. 
268 (1998).  As to the matter of entitlement to an increased 
rating on an extraschedular basis, this issue is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if additional action is 
required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's service-connected right knee muscle injury, 
post operative, has been manifested by complaints of pain.

3.  The Veteran's service-connected right knee muscle injury, 
post operative, results in no more than a slight impairment.  


CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 
10 percent for the service-connected right knee muscle 
injury, post operative, have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257- 5263 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in March 2004, prior to the July 2004 rating decision.  Thus, 
the timing requirements of Pelegrini have been satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what information and evidence he must submit and 
what information and evidence will be obtained by VA.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), 
as well as the Court's holding in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Since the RO continued the 10 percent disability evaluation 
at issue here for the Veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In any event, the Veteran was 
provided with notice of the process in which VA assigns 
disability ratings and effective dates in a letter dated in 
March 2006.  

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake,  22 Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  
Specifically, the Court held that section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Veteran has been notified that he must show evidence of 
an increase in severity of his disability in letters sent to 
him in March 2004 and November 2008.  The November 2008 
letter, per the August 2008 remand instructions, informed the 
Veteran that he could submit evidence in the form of lay 
statements, statements from a physician, statements from any 
employers, and any other evidence to demonstrate a worsening 
of his service-connected disability.  The Veteran also 
presented the effect that his disability has on his 
employment and daily life through his VA examinations and lay 
statements.  Although the Veteran was not specifically 
advised regarding the diagnostic criteria for an increased 
evaluation, the November 2005 Statement of the Case and the 
January 2009 Supplemental Statement of the Case included the 
diagnostic criteria necessary for an increased evaluation for 
his disability.  Since the Veteran was given notice that he 
must present worsening of his service-connected disability 
for an increased rating, and he has presented evidence on 
this subject through his statements and VA examinations, he 
has not been prejudiced by any notice deficiency.    

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
identified outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  Moreover, the 
Veteran was afforded VA examinations in June 2004 and 
December 2008.  The Board notes that the Veteran has 
contended that his most recent examination was inadequate.  
However, the Board observes that the VA examiner reviewed the 
Veteran's claims folder, conducted a thorough examination, 
and supported the opinions provided with a full rationale.  
Thus, a remand for a VA examination is not necessary in this 
case.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

II.	Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Although regulations 
require that a disability be viewed in relation to its 
recorded history (see 38 C.F.R. §§ 4.1, 4.2), when service 
connection has been previously established and an increased 
rating is sought, it is the present level of disability which 
is of primary concern. Francisco v. Brown, 7 Vet. App. 55 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In the present case, the Veteran's service-connected right 
knee muscle injury, post operative, is rated under Diagnostic 
Code 5262.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5262, for malunion of the tibia and 
fibula, a 10 percent disability rating is warranted for a 
slight knee or ankle disability, a 20 percent disability 
evaluation is warranted for a moderate knee or ankle 
disability, and a 30 percent disability rating is warranted 
for a marked knee or ankle disability.  A 40 percent 
disability rating is warranted for nonunion of the tibia and 
fibula, with loose motion, requiring brace.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.  

The words "slight," "moderate," and "severe" as used in 
Diagnostic Code 5262 are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

The Veteran is not separately rated under Diagnostic Codes 
5260 or 5261 for limitation of motion of the knee.  However, 
the Veteran's right knee disability may be assigned separate 
ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 
9-2004.

Under Diagnostic Code 5260, a noncompensable evaluation is 
warranted for knee flexion limited to 60 degrees, a 10 
percent evaluation is warranted for knee flexion limited to 
45 degrees, a 20 percent evaluation is warranted for knee 
flexion limited to 30 degrees, and a 30 percent evaluation is 
warranted for knee flexion to 15 degrees.    38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2008).

Under Diagnostic Code 5261, a noncompensable evaluation is 
warranted for extension limited to 5 degrees, a 10 percent 
evaluation is warranted for extension limited to 10 degrees, 
and a 20 percent evaluation is warranted for extension 
limited to 15 degrees.  A 30 percent evaluation requires 
extension limited to 20 degrees, a 40 percent evaluation 
requires extension limited to 30 degrees, and a 50 percent 
evaluation is warranted for extension limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation is 
warranted where the disability is slight, a 20 percent 
evaluation is warranted for a moderate disability, and a 30 
percent evaluation is warranted for a severe disability.  38 
C.F.R. 38 C.F.R. § 4.71a, Diagnostic Code 5257.  However, 
ratings under Diagnostic Code 5257 are not "predicated on 
loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

Under Diagnostic Code 5258, a 20 percent evaluation, the 
highest and only rating, is assigned where there is a 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.

Under Diagnostic Code 5259, cartilage, semilunar, removal of, 
symptomatic, warrants a 10 percent disability rating.  

Under Diagnostic Code 5263, genu recurvatum (acquired, 
traumatic, with weakness and insecurity in weight-bearing 
objectively demonstrated) warrants a 10 percent disability 
rating.  

III.	Increased Disability Rating

The Veteran seeks an increased disability rating for his 
service-connected right knee muscle injury, post operative.  

The Veteran was afforded a VA examination in June 2004.  The 
Veteran reported that he had occasional pain in his right 
knee with prolonged standing and prolonged walking of 
distances.  He stated that he had increased discomfort when 
there was wet weather.  He took Motrin for flare-ups that 
happened several times a year.  He reported that he worked at 
a grocery store and lifted heavy bottles and cartons and that 
he was training to be a meat cutter.  The examiner noted that 
the Veteran was able to flex both knees to 140 degrees 
bilaterally and was able to extend both knees to zero degrees 
bilaterally.  There was some crepitus over both knees when 
performing the range of motion and there was some evidence of 
increased ligamentous laxity on the left knee.  There were 
good pulses through all extremities.  The Veteran was able to 
ambulate from the waiting room to the examination room 
without difficulty.  He was able to squat fully.  On 
repetitive range of motion on both knees, there was no 
evidence of any increased fatigue or pain on repetitive 
motion or use.  A diagnosis of repair of torn tendon right 
knee with residual pain and discomfort was noted.  The 
examiner stated that the physical examination showed evidence 
of crepitus, but otherwise, there was normal range of motion 
of both knees and subjective complaints of pain.  In 
summation, the examiner noted that the Veteran had a right 
knee contusion that consisted of a tear of the tendon of the 
right knee with surgical repair and some minimal residuals 
with subjective complaints of pain.  There was no evidence of 
any functional loss or impairment of the right knee other 
than subjective complaints of pain.  

The June 2004 radiology diagnostic report shows an impression 
of irregular calcification along the medial aspect of the 
right knee that was consistent with calcific tendonitis and 
should be correlated with past history of trauma and/or 
surgery involving the medial collateral ligament.  There was 
medial symmetric narrowing at the medial joint compartments.  

The Veteran was afforded another VA examination in December 
2008.  The Veteran reported that he continued to have pain 
off and on and that his knee locked up about one to two times 
a week.  He stated that it felt unstable when he got up from 
a sitting position.  It felt wobbly, but had never given out 
and he never had any dislocations.  He wore a neoprene brace 
on the right knee.  The Veteran reported that standing 
greater than 5 minutes, bending the knees, and/or squatting 
were activities that could increase his pain.  He stated that 
stair climbing increased his pain and that the amount of 
activity and walking he did to use public transportation also 
played a great role in the amount of pain.  He described the 
pain as a continuous throbbing sensation with aching that 
could become sharp at times.  He also stated that the pain 
could radiate down into the mid lower leg.  With repetitive 
movements of the right knee, the Veteran reported increased 
pain, weakness, fatigue, and lack of endurance where the 
Veteran felt that he needed to sit down or he would fall 
down.  He lost his job as a meat cutter because he had two 
months of sick time for knee pain.  He could perform 
activities of daily living, but could not move furniture.  He 
stated that he could go up and down the stairs, but could not 
carry anything while he was going up and down the stairs.  
The Veteran reported that he could not stand greater than 10 
minutes without feeling the need to sit down because of 
fatigue in the legs and weakness in the knees.  The right 
knee flexion went from 5 to 90 degrees out of 140 degrees.  
The examiner was able to passively flex the knee further; 
however, it was very uncomfortable to the Veteran and his 
position of greatest comfort in flexion was at 90 degrees.  
Following repetitive movements, flexion was unchanged.  There 
was no evidence of increased pain, fatigue, weakness, or lack 
of endurance with repetitive movements.  The knee was stable 
with a negative Lachman and drawer sign.  There were minimal 
crepitations with repetitive flexion and extension of the 
right knee.  The right knee did not appear swollen and there 
did not appear to be any joint effusion.  There was no 
erythema and there was minimal tenderness with palpation of 
the joint area.  Deep tendon reflexes were +2/4 and muscle 
strength was 5/5 in the right leg.  The examiner noted that 
the Veteran ambulated into the office using his cane with the 
neoprene knee brace in place and his gait was antalgic.  

The December 2008 radiology report shows an impression of no 
acute fractures or dislocations and soft tissue 
calcifications adjacent to the medial knee probably from old 
trauma.  No significant changes were noted from the previous 
study conducted in November 2006.  A diagnosis of right knee 
post surgical repair with residual pain was listed. 

The VA treatment records reflect the Veteran's consistent 
complaints of knee pain.  The records also show that the 
Veteran wore lateral knee sleeves that provided mild 
improvement.  See February 2007 VA treatment record.  
Furthermore, the July 2007 VA treatment record shows that the 
Veteran's right knee was diagnosed as Pellegrini-Stieda 
disease reflective of the prior surgical procedure.  
Pellegrini-Stieda disease is defined as a condition 
characterized by a semilunar bony formation in the upper 
portion of the medial collateral ligament of the knee, due to 
trauma.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 547 (31st 
ed. 2007).  The examining physician noted that there was a 
clear cause and effect relationship between the service-
connected knee injury, surgery, and the development of 
arthrosis of the right knee.  

Based on a complete review of the record including the 
aforementioned evidence, the Board finds that an increased 
disability rating in excess of 10 percent is not warranted as 
the competent medical evidence only reflects a slight 
impairment.  See Diagnostic Code 5262.  The VA treatment 
records and VA examination reports reveal that the Veteran's 
disability is manifested primarily by subjective reports of 
pain which is productive of limitation of some activities and 
difficulty with the Veteran's employment.  The December 2008 
VA examination report shows that the Veteran reported that he 
could not stand greater than 10 minutes without feeling like 
he needed to sit down.  However, the record shows that he was 
able to perform activities of daily living and walk up and 
down the stairs.  Additionally, the physical examinations 
conducted in December 2008 and June 2004 revealed very little 
limitation of motion associated with the Veteran's complaints 
of pain.  The December 2008 VA examiner noted that there was 
only minimal tenderness to palpation of the joint area and 
that the Veteran's muscle strength was 5/5 in the right leg.  
The examiner also noted that the knee was stable with a 
negative Lachman's and drawer sign.  There was no evidence of 
increased pain, fatigue, weakness or lack of endurance with 
repetitive movements.  The Board finds that the 
symptomatology more nearly approximates a slight disability 
under Diagnostic Code 5262.  In making this determination, 
the Board acknowledges that the Veteran wore a right knee 
brace to the December 2008 VA examination and the VA 
treatment records show that he wore knee sleeves.  However, 
in reviewing the aforementioned medical evidence of record, 
it does not appear that the Veteran has a nonunion of the 
tibia and fibula, with loose motion, requiring a brace to 
meet the higher disability rating of 40 percent and the 
Veteran does not otherwise meet the criteria for a higher 
disability rating.  

In addition, the Board finds that the Veteran's disability 
does not warrant a disability rating in excess of 10 percent 
under Diagnostic Codes 5260 or 5261.  The December 2008 VA 
examination report reveals range of motion findings from 5 to 
90 degrees/140 degrees.  See 38 C.F.R. § 4.71a, Plate I.  As 
noted previously, to warrant a rating in excess of 10 
percent, extension must be limited to 15 degrees and flexion 
must be limited to 30 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  The aforementioned findings 
from the December 2008 VA examination report do not support a 
rating in excess of 10 percent because the findings do not 
show that extension is limited to 15 degrees or that the 
Veteran's flexion is limited to 30 degrees.  Moreover, the 
examiner noted that there was only mild crepitation during 
repetitive flexion and extension movements and no objective 
complaints of pain during testing.  As such, the Veteran's 
flexion and extension findings do not warrant a disability 
rating in excess of 10 percent.   

The Board has considered the Veteran's complaints of pain as 
noted in the VA treatment records and the VA examination 
reports.  The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
consideration of the Veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating merely 
for pain.

In this regard, the Veteran certainly has complained of a 
history of right knee pain. However, even considering the 
effects of pain on use and during flare-ups, and the other 
factors addressed in DeLuca v. Brown, supra, there is no 
objective evidence of more than characteristic pain on motion 
of the right knee and becoming painful on use.  See 38 C.F.R. 
§§ 4.40, 4.45.  With regard to establishing loss of function 
due to pain, it is necessary that complaints be supported by 
adequate pathology and be evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40.  The December 2008 VA 
examiner noted minimal tenderness in palpation over the joint 
area.  However, the examiner specifically noted that there 
was no evidence of increased pain, fatigue, weakness or lack 
of endurance with repetitive movements.  It was also noted 
that the right knee did not appear to be swollen and that 
there was no joint effusion.  There is no indication in the 
record that pain, due to disability of the right knee, causes 
functional loss greater than that contemplated by the 10 
percent evaluation currently assigned.  38 C.F.R.  § 4.40, 
4.45; DeLuca v. Brown, supra.

The Board has also considered Diagnostic Code 5257.  Under 
this code, recurrent subluxation or lateral instability may 
be rated at 10 percent, 20 percent, or 30 percent, depending 
on severity.  The December 2008 VA examination report shows 
that the Veteran reported instability and that his knee would 
lock up.  The examination report also shows that the Veteran 
wore a knee brace.  However, the VA examiner noted that the 
Veteran's knee was stable and did not appear swollen.  
Furthermore, the December 2008 VA examination report, the VA 
treatment records, and the June 2004 VA examination report, 
are negative for any findings of subluxation or lateral 
instability.  Therefore, Diagnostic Code 5257 is not for 
application.    

The Veteran has not been diagnosed with ankylosis of the 
right knee and the records do not show dislocated semilunar 
cartilage.  Therefore, Diagnostic Codes 5256 and 5258 are not 
for application.  Likewise, the records do not reveal any 
removal of semilunar cartilage or genu recurvatum and, 
consequently, Diagnostic Codes 5259 and 5263 are not for 
application.

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  However, in this 
case, the factual findings do not demonstrate that, at any 
time during this appeal, the Veteran's service-connected 
disability warranted a higher disability evaluation.  As 
such, entitlement to a disability evaluation in excess of 10 
percent for the Veteran's service-connected right knee 
disability is not warranted.  Hart, supra.

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a 
schedular disability rating in excess of 10 percent for 
service-connected right knee muscle injury, post operative.  
Thus, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a schedular disability rating in excess of 10 
percent for service-connected right knee muscle injury, post 
operative, is denied.


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1).

During the course of the appeal, the Veteran's service- 
connected knee disability appears to have caused interference 
with employment. As noted in the above decision, he lost his 
job due to time off from work due to the service-connected 
right knee disability.  While the applicable regulation 
governing extraschedular evaluation was cited in the 
statement of the case and supplemental statement of the case, 
it has not been specifically discussed.

The Board is precluded from assigning an extra-schedular 
rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  Although 
the Board may not assign an extraschedular rating in the 
first instance, it must specifically adjudicate whether to 
refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran has stated that his knee condition has resulted 
in the loss of his job as a meat cutter due to missing 
excessive time from work due to knee pain.  The rating 
criteria do not contemplate severe pain that prevents a 
claimant from performing his chosen profession.

The issue of entitlement to an extra-schedular evaluation for 
the Veteran's service-connected right knee muscle injury, 
post operative, is remanded for referral to the Director of 
the Compensation and Pension Service in accordance with 38 
C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for an 
increased rating for right knee muscle 
injury, post operative, to the Director 
of Compensation and Pension Service 
pursuant to the provisions of 38 C.F.R. § 
3.321(b) for consideration of whether an 
extraschedular rating is warranted.

2.  If the claim is denied, issue a 
supplemental statement of the case and 
afford the Veteran and his representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


